          Case 1:18-cr-00179-JSR Document 267 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                          ORDER
                                       :
                                       :
       Louis Pina
                                       :
                                                            18-cr-179-1     (JSR)
                                       :
                                       :                         Docket #
---------------------------------------x




  Hon. Jed S. Rakoff
                  .              , DISTRICT JUDGE:
         Judge's Name

The C.J.A. attorney assigned to this case

         James Roth                   is hereby ordered substituted
         Attorney's Name

and the representation of the defendant in the above captioned

matter is assigned to        Grainne O'Neill                 .

                                    Attorney's Name



                                                      SO ORDERED.




                                       UNITED STATES DISTRICT JUDGE




Dated:      New York, New York

April 20, 2020
